WE are of opinion, that a correct exposition of the former opinion and decree of this court, requires that Beckley’s line, which is designated as running N. 20 E. 460 poles, should be run by making a due allowance for the variation of the magnetic, from the true meridian, from the time the survey was made until the present. This variation is reported by the surveyor to *101be three degrees and thirty minutes; and, consequently, the course of that line should have been N. 16 1-2 E. according to the present magnetic meridian, instead of N. 20 E. as the court below decreed it should be run.